DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Priority
Examiner notes the claims are fully supported in the prior filed application, Application No. 62/353,833, as noted in the interview summary. Therefore, the effective filing date for all claims is 02/02/2017.
Regarding Double Patenting
Examiner notes the Double patenting rejection has been withdrawn in view of the terminal disclaimer filed on 11/07/2022 (See “Terminal Disclaimer” in the action below).
Regarding 35 U.S.C. 112(a) rejections
Examiner notes the 112(a) rejection of claim 5 is withdrawn in view of the amendments to the claims. 
Regarding 35 U.S.C. 112(b) rejections
Examiner notes the 112(b) rejection of claims 2-7, 14, and 20 are withdrawn in view of the amendments to the claims. 
Regarding 35 U.S.C. 101 rejections
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
For example, Applicant argues “the image processing prepares the image for machine analysis (simplifies the image by introducing noise, thresholding greyscale pixels to black and white, removing small objects, joining large objects, and so on) so that the machine analysis does not require as much processing resources to analyze. This improves the operation of the machine performing the analysis, is more than insignificant pre-solution activity, and thus integrates any abstract idea into a practical application” (REMARKS pg. 7). Examiner respectfully disagrees in that the claim merely recites “processing an ultrasound scan image to generate a processed image”. Examiner notes that processing images for analysis is routine and conventional in the field of ultrasound image and is therefore insignificant pre-solution activity. Examiner further notes that even if the claims recited the combination of image processing steps (e.g. introducing noise, thresholding…, removing.., and joining…) described by applicant as amounting to significantly more, such combination of elements would appear to only further narrow the additional element of image processing. Additionally, examiner notes that such image processing steps appear to be well known in the art as disclosed in applicant’s specification (see PGPub [0112], [0118], and [0121] which recite that blurring (i.e. introducing noise, thresholding, and morphing (i.e. removing/joining structures) are well known techniques in image processing, thus they would not appear to amount to significantly more at this time. 

Regarding 35 U.S.C. 103 rejections
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. For example, applicant argues “Uchiyama’s muscle quality parameters do not include pennation angle and Uchiyama does not compare a pennation angle with a desired pennation angle. Uchiyama’s parameters instead include muscle quality, the muscle quality being the proportion of muscle fiber to intersitial tissue.  One thing Uchiyama does not discuss the muscle quality including is pennation angle or relationship of such a pennation angle to a desired pennation angle” (REMARKS pg. 8). Examiner respectfully disagrees in that the office action does not set forth that Uchiyama discusses the muscle quality includes pennation angle, but rather that a person having ordinary skill in the art would have been motivated to combine the teachings of Salvi and Uchiyama such that the muscle quality parameters would include a pennation angle since a pennation angle is a known parameter of muscle quality. 
Applicant further argues “Examiner brings in Zhu for pennation angle being a factor for determining muscle quality. However, the fact that pennation angle may be a factor for muscle quality and Uchiyama returns advice based on muscle quality does not mean that one skilled in the art could have used Zhu to modify the combination of Salvi and Uchiyama to return advice based on comparsion of a pennation angle to a desired pennation angle. None of these references teach or suggest the concept of a desired pennation angle or comparison of a pennation angle to such a desired pennation angle to determine how the pennation angle differs. As such the combination would be incapable of providing advice based on such a comparison even if the combination returned advice based on other muscle quality parameters. Being able to provide advice based on some muscle quality parameters that the combination discloses how to calculate a comparison for does not mean that one skilled in the art could modify the references to generate advice based on a comparison that the references do not teach or suggest” (REMARKS pg. 8-9). Examiner respectfully disagrees in that Zhu was not relied upon for modifying the references, but rather is relied upon as evidence for why a person would have modified the muscle quality parameters of Uchiyama to include the pennation angle of Salvi. In other words, the modified system is a system which returns advice as taught by Uchiyama by using the pennation angle of Salvi as a muscle quality parameter which is compared against a desired muscle quality parameter (i.e. desired pennation angle). Zhu is merely relied upon to provide evidence that Pennation angle is a known muscle quality parameter and is not a further modification to the modified system of Salvi and Uchiyama. Examiner notes that because the system of Uchiyama is capable of providing advice by comparing muscle quality parameters to a desired muscle quality parameter, then by including the pennation angle of Salvi as a muscle quality parameter, the system would function accordingly. There is no evidence provided that the system would be incapable of providing such advice based on a comparison of a pennation angle to a desired pennation angle. 

Terminal Disclaimer
The terminal disclaimer filed on 11/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent no. 11096658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1, 8, and 15 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claims 1, 8, and 15 recite the limitations “find/ing a target muscle tissue in the processed image”, “generate/generating a determined pennation angle of the target muscle tissue”, “generate/generating a comparison of the determined pennation angle to a desired pennation angle”, “returning the advice to the user based on the comparison”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of finding a target muscle determining a pennation angle, and comparing the determined pennation angle to a desired pennation angle which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion), telling a user to improve the pennation angle. In other words, a person could reasonably look at an ultrasound image and find a target muscle tissue (e.g. observation/evaluation), determine a pennation angle of the target muscle tissue (e.g. observation/evaluation), compare the determined pennation angle to a desired pennation angle (e.g. evaluation/judgment), tell a user (e.g. at least pen and paper) to improve the pennation angle (e.g. opinion). Examiner notes that with the exception of generic computer-implemented steps (e.g. at least one non-transitory storage medium, at least one processing unit recited in claims 1 and 15 and a computer program product in claim 15), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
Process an ultrasound scan image (claims 1 and 15)
Processing a scan image (claim 8)
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, processing an ultrasound scan image is merely insignificant pre-solution activity. Examiner notes pre-processing ultrasound images for analysis is routine and well known in the art and does not integrate the judicial exception into a practical application. Additionally, the additional elements cited above do no more than link the judicial exception to a particular technological environment or field of use. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 8, and 15 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims recite the following additional element(s): 
Process an ultrasound scan image (claims 1 and 15)
Processing a scan image (claim 8) 
The additional element(s) listed above do not amount to significantly more than the judicial exception. In this instance, the additional elements are merely insignificant extra-solution activity and do not amount to significantly more. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea of independent claims 1, 8, and 15. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
Finding features in the processed image (claim 3)
Measuring angles of the features (claim 3)
Subtracting a portion of the measured angles form a reference fascia angle of a reference fascia (claim 3)
Evaluating muscle health of the user (claim 13)
Determine a fascicle length (claim 16)
Compare the fascicle length to a desired fascicle length (claim 18)
Evaluate fitness of a subject based on the fascicle length (claim 20)
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably look at an ultrasound image and find features, measure angles of the features, subtract a portion of measured angles from a reference fascia angle, evaluate a fascicle length, compare the fascicle length, evaluate fitness of a subject through observation/evaluation. Examiner notes that with the exception of generic computer-implemented steps (e.g. the at least one processing unit of claim 3), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-8, present additional elements which only further narrow the judicial exceptions (e.g. claims 3-7 which only further narrow the pre-solution activity of processing the ultrasound image, claims 10, 11, and 14, which further narrow the desired pennation angle, claims 9 and 17 which recite reporting the pennation angle and fascicle length, respectively, which encompasses post solution activity of displaying the pennation angle and fascicle length) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Salvi (“Architectural analysis of musculoskeletal ultrasound images”) in view of Uchiyama (US 20150045690 A1) as evidenced by NPL Siping et al. (“The correlation of Muscle thickness and pennation angle…”), hereinafter Siping.
And an electronic device that determines pennation angle, comprising:
at least one non-transitory storage medium that stores instructions (pg. 47 which discloses a computer for processing. Examiner notes a computer would include at least one non-transitory storage medium for storing instructions)
at least one processing unit (pg. 47 which discloses a computer for processing) that executes the instructions to: 
process an ultrasound scan image (at least fig. 3.1(b)) to generate a processed image (at least fig 3.10 and corresponding disclosure of the processing to generate the processed image from pages. 19-27) ; 
find a target muscle tissue (at least fig. 3.14) in the processed image 
use the processed image to generate the determined pennation angle of the target muscle tissue (pg. 40 which discloses the last step of the fascicle detection is to estimate the Pennation angle. And further the pennation angle is calculated as the angle between the muscular fascicle and the deep aponeurosis, thus the determination of pennation angle uses the processed image since the processed image is used in identifying the deep aponeurosis)
	generate a comparison of the measurements to desired measurements (pg. 46 which discloses each manual measurement is compared to the automatic measurement)
	While a manual calculation of pennation angle is performed and an automatic calculation is performed for the pennation angle, Salvi’s comparison is related how well the fascicles are detected (pg. 52), and it is not explicitly disclosed that the determined pennation angle is compared with a desired pennation angle.
	Uchiyama, in a similar field of endeavor regarding evaluating muscles, teaches an electronic device (at least fig. 2 (100) and corresponding disclosure in at least [0033]) that determines muscle quality parameters and returns advice to a user comprising: 
At least one non-transitory storage medium that stores instructions (at least fig. 2 (26) and corresponding disclosure in at least [0117]); and 
At least one processing unit (at least fig. 2 (23 and 22) and corresponding disclosure in at least [0044] and [0088])that executes the instructions to:
Generate a determined muscle quality parameter ([0090]-[0101] which discloses the calculation unit calculates muscle quality points and muscle mass points)
	Generate a comparison of a muscle quality parameter to a desired muscle quality parameter ([0107] which discloses predetermined thresholds are set in advance for the muscle quality points as the muscle quality index and for the muscle mass points as the muscle mass index. And after being calculated the muscle quality points and the muscle mass points of the subject being measured are compared with the thresholds to determine which of the regions (see at least fig. 6 (1) to (4)) the determination belongs to); and 
	Return the advice to the user based on the comparison ([0107]-[0111] which the region the determination belongs to outputs corresponding advice (e.g. you should maintain your lifestyle, you have muscle mass, but the quality is poor,etc))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi to include generating a comparison and returning advice as taught by Uchiyama in order to aid the user in improving their health by providing guidance for achieving desired muscle quality. 
	It would have been further obvious to a person having ordinary skill in the art to have compared the pennation angle to a desired pennation angle for the muscle quality parameter comparison, as pennation angle is a known factor for determining muscle quality as evidenced by Siping (pg. 987 “Background” which discloses muscle mass and muscle quality evaluated by muscle thickness and pennation angle, respectively) 

	The electronic device of claim 1 would perform the method of claim 8 and comprise the computer program product of claim 15 having corresponding steps and instructions.

	Regarding claim 3, 
	Salvi further teaches wherein the at least one processing unit processes the ultrasound scan image to generate the processed image by converting the ultrasound scan image from greyscale to black and white (see at least fig. 3.5 and pg. 22).

	Regarding claim 4,
	Salvi further teaches wherein the at least one processing unit processes processed image to generate a further processed image by cropping the ultrasound scan image to focus on the target muscle tissue (at least fig. 3.13 and corresponding disclosure in pg. 29-30)

	Regarding claim 5,
	Salvi further teaches wherein the cropping crops a portion of the ultrasound scan image below the target muscle tissue (at least fig. 3.13 and corresponding disclosure in pg. 29-30)

	Regarding claim 6,
	Wherein the at least one processing unit process the ultrasound scan image by removing first structural elements, the first structural elements smaller than second structural elements in the ultrasound scan image (See at least fig. 3.9b and corresponding disclosure in pg. 26 which discloses all the elements too small (i.e. first structural elements smaller than second structural elements (elements that are not too small)) are deleted from the binary mask)

	Regarding claim 7,
	Wherein the at least one processing unit processes the ultrasound scan image by connecting first structural elements, the first structural elements larger than second structural elements in the ultrasound scan image (pg. 23 which discloses dilation followed by hole filling and by an erosion to fill holes (i.e. connect) that occur inside the structure of the FODG and at least fig. 3.7a. Examiner notes that such hole filling would necessarily connect first structural elements that are larger than second structural elements (including elements that are deleted in fig. 3.9b and disclosed in pg. 26).

	Regarding claim 9,
	Salvi further teaches further comprising reporting the determined pennation angle (at least table 3.4 on pg. 45)

	Regarding claim 10,
	Salvi, as modified, teaches the elements of claim 8 as previously stated. Uchiyama further teaches wherein the desired parameter is a previously determined parameter ([0113] which discloses the threshold are set using average values of muscle quality points obtained from a group of healthy individuals. Examiner notes that such values would be previously determined)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include a previously determined parameter as taught by Uchiyama in order to compare the determined parameter to a healthy parameter such that a determination of the muscle quality would be with respect to a healthy muscle quality.
	Examiner notes in the modified system the parameter is the pennation angle.

	Regarding claim 11,
	Salvi, as modified, teaches the elements of claim 8 as previously stated. Uchiyama further teaches wherein the desired parameter is a measurement of another user ([0113] which discloses the threshold are set using average values of muscle quality points obtained from a group of healthy individuals (i.e. at least another user))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include a previously determined parameter as taught by Uchiyama in order to compare the determined parameter to a healthy parameter such that a determination of the muscle quality would be with respect to a healthy muscle quality.
	Examiner notes in the modified system the parameter is the pennation angle.

	Regarding claim 12,
	Uchiyama, as applied, with respect to claim 8 above further teaches wherein the advice is related to changes in exercise ([0109]-[0111] which discloses messages regarding advice for doing resistance and/or endurance training)

	Regarding claim 13,
	Salvi further teaches evaluating muscle health of the user (examiner notes that pennation angle has a correlation with muscle quality as evidenced by Siping, therefore any output of the pennation angle is necessarily an evaluation of muscle health)
	Additionally Uchiyama further teaches evaluating muscle health of the user ([0107]-[0111] which disclose such determination results relate to the quality and mass of the muscle which are necessarily evaluations of muscle health)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi to include evaluating muscle health of the user in order to return the advice accordingly. 

	Regarding claim 14,
	Salvi, as modified, teaches the elements of claim 8 as previously stated. Uchiyama further teaches wherein the desired parameter is a previously determined parameter of another muscle of a same type ([0113] which discloses the threshold are set using average values of muscle quality points obtained from a group of healthy individuals. Examiner notes that such values would be previously determined and are of another muscle (i.e. a muscle of at least another individual) which examiner notes would include muscles of a same type)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include a previously determined parameter as taught by Uchiyama in order to compare the determined parameter to a healthy parameter such that a determination of the muscle quality would be with respect to a healthy muscle quality.
	Examiner notes in the modified system the parameter is the pennation angle.

	Regarding claim 16,
	Salvi further teaches further comprising a seventh set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to determine a fascicle length (pg. 36 which discloses the algorithm performs calculation of pennation angle and fascicle length)

	Regarding claim 17,
	Salvi further teaches further comprising a eighth set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to report the fascicle length (at least table 3.3 and pg. 32)

	Regarding claim 20,
	Salvi further teaches further comprising an eighth set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to evaluate fitness of a subject for an activity based on the fascicle length (pg. 9 which discloses determine the PCSA which represents the contractile force-producing potential of the muscle (i.e. fitness of a subject for an activity) can be calculated with the fascicle length).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi and Uchiyama as evidenced by Siping as applied to claim 1 above, and further in view of NPL Zhou et al. (“Dynamic measurement of pennation angle…”), hereinafter Zhou.
	Regarding claim 2, 
	Salvi further teaches wherein the at least one processing unit determines the pennation angle by: 
	Finding features in the processed image (pg. 36 which discloses the FOAM is used to recognize (i.e. find) the fascicle contours instead of the aponeuroses); 
	Measuring angles of the features (see at least fig. 2.3) with respect to a reference fascia (see at least fig. 2.3 and pg. 20 which discloses the pennation angle of the MUSA algorithm is calculated as the angle between the muscular fascicle and the deep aponeuroses and estimated according to the manual methods of section 2.2); 
	Wherein the reference fascia, the features, and the target muscle tissue are not identical (Examiner notes the reference fascia and the features are different structures within the target muscle tissue as a whole therefore none are identical)
	While such measurement of angles would appear to include subtracting a portion of the measured angles from a reference fascia angle of the reference fascia, such subtraction is not explicitly disclosed.
	Nonetheless, Zhou in a similar field of endeavor involving ultrasound imaging of muscles, teaches subtracting a portion of measured angles of fascicles from a reference fascia angle of a reference fascia (pg. 2 which discloses the pennation angle is estimated as the difference between orientation of the fascicle and the deep aponeurosis)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include subtracting a portion of the measured angles from a reference fascia angle as taught by Zhou in order to enhance the pennation angle determination, by using orientations of both the reference fascia and the fascicle. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi and Uchiyama as evidenced by Siping as applied to claim 16 above, and further in view of NPL Ramsay et al. (“Differences in Plantar Flexor Fascicle length and pennation angle between Healthy and Poststroke individuals….”)
Salvi, as modified, teaches the elements of claim 16 as previously stated. Salvi, as currently modified, fails to explicitly teach further comprising an eighth set of instructions, stored in the at least one non-transitory computer readable medium, executable by the at least one processing unit to compare the fascicle length to a desired fascicle length.
Ramsay, in a similar field of endeavor involving muscle evaluation teaches comparing a determined fascicle length to a desired fascicle length (pg. 1 summary/abstract which discloses fascicle lengths and pennation angles were measured and compared between poststroke subjects and ten healthy controls (i.e. desired))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified to include comparing the fascicle length as taught by Ramsay in order to evaluate how certain health issues (e.g. stroke) affect the muscular structure. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi and Uchiyama as evidenced by Siping as applied to claim 16 above, and further in view of Llewellyn et al. (US 20090012406 A1), hereinafter Llewellyn.
	Regarding claim 19, 
	Salvi, as modified, teaches the elements of claim 16 as previously stated. While Salvi teaches that tracking the aponeuroses and fascicles during contraction can be automated in the MUSA algorithm (pg. 56), Salvi fails to explicitly teach further comprising an eight set of instructions, stored in the at least one non-transitory computer readable medium, executable by the at least one processing unit to provide output based on the fascicle length related to altering the fascicle length.
	Nonetheless, Llewellyn, in a similar field of endeavor involving muscular evaluation, teaches providing output based on fascicle length related to altering the fascicle length (at least fig. 6A and corresponding disclosure in at least [0072]).
	It would have bene obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified to include providing output as taught by Llewellyn in order to evaluate the fascicle length at different levels of contraction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                      
                                                                                                                                                                   /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793